Prospectus Supplement (To Prospectus Dated July 12, 2006) $2,750,000 2,750 Units Consisting of 8% Convertible Debentures due 2010 and Warrants to Purchase 2,291,666 Ordinary Shares and 2,291,666 Ordinary Shares Issuable on Exercise of Warrants We are offering (i) $2,750,000 aggregate principal amount of 8% Convertible Debentures due 2010 (each, a “Debenture”) of Amarin Corporation plc (“Amarin”), convertible into 5,729,166 ordinary shares (collectively, the “Unit Shares”), ₤0.05 par value per share, of Amarin (each, an “Ordinary Share”), each Ordinary Share represented by one American Depositary Share (each, an “ADS”), and (ii) warrants (each, a “Warrant”) to purchase 2,291,666 Ordinary Shares, each Ordinary Share represented by one ADS (collectively, the “Warrant Shares”), in each case to selected investors (the “Unit Investors”) pursuant to this prospectus supplement and the accompanying core prospectus.For purposes of this prospectus supplement, the term “Unit” refers to $1,000 principal amount of Debentures and Warrants to purchase 833.33 Warrant Shares.The Units will be sold at the negotiated price of $1,000 per Unit (the “Unit Purchase Price”).The Debentures will mature on December 6, 2010 unless earlier converted, redeemed or repurchased.The Warrants will expire on December 5, 2012 unless earlier exercised or terminated. We are also offering the 2,291,666 Warrant Shares referred to above pursuant to this prospectus supplement and the accompanying core prospectus.The Warrant Shares will be sold at the negotiated exercise price per Warrant Share equal to $0.48 (the “Exercise Price”). The Debentures will bear interest at a rate of 8% per year.We will pay interest in arrears on March 31, June 30, September 30 and December 31 of each year, commencing on March 31, 2008, to the persons who are registered Holders at the close of business on the March 15, June 15, September 15 and December 15 immediately preceding the applicable interest payment date.The Debentures will be issued with original issue discount for U.S. federal income tax purposes. Payments on the Debentures may be subject to United Kingdom withholding tax.See “Certain U.S. Federal Income Tax Considerations.” The Debentures will be our senior, unsecured obligations, will rank equal in right of payment to all of our future unsecured and unsubordinated indebtedness and will be effectively subordinated to all of our future secured debt to the extent of the assets securing such indebtedness.The Debentures will limit the ability of our subsidiaries to incur indebtedness.However, because they will not be guaranteed by our subsidiaries (or any other third party), the Debentures will be structurally subordinated to the indebtedness and other liabilities that our subsidiaries are permitted to incur. Holders will have the right to convert their Debentures on or after April 6, 2008 and prior to the close of business on the business day immediately preceding the maturity date, initially at a conversion rate of 2,083.33 Ordinary Shares per $1,000 principal amount of Debentures, which is equivalent to an initial conversion price of approximately $0.48 per Ordinary Share.The number of shares due upon conversion will be equal to (i) (A) the aggregate principal amount of Debentures to be converted, divided by (B) 1,000, multiplied by (ii) the conversion rate in effect on the relevant conversion date, such price subject to adjustment as described in this prospectus supplement.The right of Holders to convert will terminate in connection with a redemption of the Debentures described below So long as any Debentures remain outstanding, upon completion of any equity or debt financing by us for cash, we will be required (subject to certain exceptions) to use the net proceeds of such financing to redeem for cash all outstanding Debentures at a redemption price equal to 100% of the principal amount thereof, plus any accrued and unpaid interest thereon up to but not including the redemption date.If a change of control, as defined herein, occurs, we will be required to redeem for cash all of outstanding Debentures at a redemption price equal to 100% of the principal amount thereof, plus any accrued and unpaid interest thereon up to but not including the redemption date.We have the right to redeem the Debentures for cash in whole or in part, at any time or from time to time, before April6, 2008 at a redemption price equal to 100% of the principal amount thereof, plus any accrued and unpaid interest thereon up to but not including the redemption date.Notwithstanding any redemption of the Debentures, the Warrants will remain outstanding. Concurrently with this offering, we are offering, by means of a separate prospectus supplement and accompanying core prospectus; (i) 16,290,900Ordinary Shares, each Ordinary Share represented by one ADS, and (ii) warrants to purchase 8,145,446 Ordinary Shares, each Ordinary Share represented by one ADS, in each case to selected investors pursuant to a separate prospectus supplement and an accompanying core prospectus.Each unit composed of one Ordinary Share and one warrant to purchase 0.50 of one Ordinary Share will be sold at the negotiated price of $0.33 per unit.This prospectus supplement and the accompanying core prospectus do not constitute an offer to sell or the solicitation of an offer to buy such units, which offer and solicitation shall occur only pursuant to such separate prospectus supplement and accompanying core prospectus. Our ADSs are traded on the Nasdaq Capital Market, the principal trading market for our securities, under the symbol “AMRN.”The closing price of our ADSs on December 4, 2007 was $0.36 per ADS.We do not intend to apply for listing of the Units on any securities exchange or for inclusion thereof in any automated quotation system. INVESTING IN THE UNITS AND THE WARRANT SHARES INVOLVES RISKS.SEE “RISK FACTORS” BEGINNING ON PAGE S-9 OF THIS PROSPECTUS SUPPLEMENT. Per Unit/Share(1) Total (1) Offering price of Units $1,000.00 $2,750,000 Offering price of Warrant Shares $0.48 $1,100,000 Offering expenses (2) $0.027 $216,500 Proceeds, after fees and commissions, to us $0.453 $3,633,500 (1)Assumes that all 2,291,666 Warrant Shares issuable upon exercise of the Warrants offered by this prospectus supplement are issued and sold in this offering.There is no requirement that any minimum number of Warrant Shares or dollar amount of Warrant Shares be issued and sold in this offering and there can be no assurance that we will issue and sell all or any of the Warrant Shares being offered. (2)No discounts, commissions, concessions or other compensation has been paid or will be paid to any underwriter, broker, dealer or agent in connection with the offering.Reflects trustee fees, legal fees, accounting fees and other expenses totaling approximately $216,500. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING CORE PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Units offered hereby are being issued directly to the Unit Investors on or about December6, 2007.The Warrant Shares offered hereby will be issued directly to the Unit Investors or their assigns on their date of issuance. The date of this prospectus supplement is December5, 2007. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT PAGE ABOUT THIS PROSPECTUS SUPPLEMENT S-1 NOTE REGARDING FORWARD-LOOKING STATEMENTS S-2 RECENT DEVELOPMENTS S-3 THE OFFERING S-5 RISK FACTORS S-9 RATIO OF EARNINGS TO FIXED CHARGES S-16 USE OF PROCEEDS S-17 CAPITALIZATION AND INDEBTEDNESS S-18 DILUTION S-20 PRICE HISTORY S-21 UNAUDITED PRO FORMA FINANCIAL INFORMATION S-22 DESCRIPTION OF UNITS S-33 DESCRIPTION OF DEBENTURES S-33 DESCRIPTION OF WARRANTS S-41 DESCRIPTION OF AMERICAN DEPOSITARY SHARES S-44 DESCRIPTION OF ORDINARY SHARES S-44 TAXATION S-44 PLAN OF DISTRIBUTION S-55 LEGAL MATTERS S-55 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-55 WHERE YOU CAN FIND MORE INFORMATION S-56 PROSPECTUS SUPPLEMENT PAGE ABOUT THIS PROSPECTUS 1 AMARIN CORPORATION PLC 2 AMARIN FINANCE LTD. 2 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 16 PRESENTATION OF FINANCIAL INFORMATION 18 INCORPORATION BY REFERENCE 19 WHERE YOU CAN FIND MORE INFORMATION 20 ENFORCEABILITY OF CIVIL LIABILITIES 20 USE OF PROCEEDS 20 RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERENCE SHARE DIVIDENDS 21 CAPITALIZATION AND INDEBTEDNESS 21 PRICE HISTORY 23 DESCRIPTION OF DEBT SECURITIES AND GUARANTEES 24 DESCRIPTION OF ORDINARY SHARES 33 DESCRIPTION OF PREFERENCE SHARES 35 DESCRIPTION OF AMERICAN DEPOSITARY SHARES 37 CERTAIN PROVISIONS OF ENGLISH LAW AND OF THE COMPANY’S MEMORANDUM AND ARTICLES OF ASSOCIATION 44 DESCRIPTION OF WARRANTS 45 DESCRIPTION OF PURCHASE CONTRACTS 46 DESCRIPTION OF UNITS 47 TAXATION 47 PLAN OF DISTRIBUTION 47 EXPERTS 49 LEGAL MATTERS 50 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 50 -i- ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus is in two parts.The first part is this prospectus supplement, which describes the material terms of this offering, the Units and the Warrant Shares and adds to and updates information contained in or incorporated by reference into the accompanying core prospectus.The second part is the accompanying core prospectus, which gives more information about us and the securities we may offer from time to time under the registration statement of which this prospectus supplement and accompanying core prospectus are a part.To the extent there is a conflict between the information contained, or referred to, in this prospectus supplement, on the one hand, and the information contained, or referred to, in the accompanying core prospectus or any document incorporated by reference herein or therein, on the other hand, the information in this prospectus supplement shall control. We have not authorized any broker, dealer, salesperson or other person to give any information or to make any representation.You must not rely upon any information or representation not contained or incorporated by reference in this prospectus supplement or the accompanying core prospectus. This prospectus supplement and the accompanying core prospectus do not constitute an offer to sell or the solicitation of an offer to buy the securities in any jurisdiction nor do this prospectus supplement and the accompanying core prospectus constitute an offer to sell or the solicitation of an offer to buy the securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction.You should not assume that the information contained in this prospectus supplement and the accompanying core prospectus is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus supplement and any accompanying core prospectus are delivered securities are sold on a later date. It is important for you to read and consider all information contained in this prospectus supplement and the accompanying core prospectus, including the documents we have referenced in the section entitled “Incorporation of Certain Information by Reference” in this prospectus supplement. In this prospectus supplement and the accompanying core prospectus, “Amarin,” “Company,” “we,” “us” and “our” refer to Amarin Corporation plc and its consolidated subsidiaries.References to “U.S. dollars,” “USD” or “$” are to the lawful currency of the United States and references to “pounds sterling,” “GBP£” or “£” are to the lawful currency of the United Kingdom. S-1 NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying core prospectus include forward-looking statements.These forward-looking statements relate, among other things, to our future capital needs, our ability to acquire or develop additional marketable products, acceptance of our products by prescribers and end-users, competitive factors, and our marketing and sales plans.In addition, we may make forward-looking statements in future filings with the Securities and Exchange Commission (the “SEC”) and in written material, press releases and oral statements issued by or on behalf of us.Forward-looking statements include statements regarding our intent, belief or current expectations or those of our management regarding various matters, including statements that include forward-looking terminology such as “may,” “will,” “should,” “believes,” “expects,” “anticipates,” “estimates,” “continues,” or similar expressions. Forward-looking statements are subject to risks and uncertainties, certain of which are beyond our control.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including the factors described in the “Risk Factors” section of this prospectus supplement.Some, but not all, of these factors are the timing of our future capital needs and our ability to raise additional capital when needed, our ability to obtain regulatory approval for our products, uncertainty of market acceptance of our products, our ability to compete with other pharmaceutical companies, our ability to develop or acquire new products, problems with important third-party manufacturers on whom we rely, our ability to attract and retain key personnel, and implementation and enforcement of government regulations.This list of factors is not exclusive and other risks and uncertainties may cause actual results to differ materially from those in forward-looking statements. All forward-looking statements in this prospectus supplement and core prospectus are based on information available to us on the date hereof.We may not be required to publicly update or revise any forward-looking statements that may be made by us or on our behalf, in this prospectus supplement and core prospectus or otherwise, whether as a result of new information, future events or other reasons.Because of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus supplement and core prospectus might not transpire. S-2 RECENT DEVELOPMENTS Acquisition of Ester On December 5, 2007, we entered into a Stock Purchase Agreement (the “Acquisition Agreement”) with the selling shareholders named therein and the other parties thereto pursuant to which we will purchase all of the outstanding ordinary shares of Ester Neurosciences Ltd. (“Ester”), a private pharmaceutical development company based in Israel (the “Ester Acquisition”).The acquisition is expected to close on December 6, 2007. Ester’s core assets include (i) a platform messenger RNA (mRNA) silencing technology which targets the cholinergic pathway; (ii) EN101, a Phase II compound with promising efficacy data for the treatment of myasthenia gravis (“MG”) utilising this technology; and (iii) a preclinical program in neurodegenerative and inflammatory diseases.Pursuant to the Acquisition Agreement, we will acquire 100% of the issued share capital of Ester for initial consideration of $15 million, of which $5 million is payable in cash and $10 million in Ordinary Shares, i.e., approximately 25 million Ordinary Shares.Following the acquisition but before giving effect to this offering or the Concurrent Offering (as defined under “— Concurrent Offering” below), former Ester shareholders will own approximately 20% of our outstanding Ordinary Shares.Additional contingent payments, valued at $17 million, are payable to former Ester shareholders on the successful completion of certain development-based milestones. This additional contingent consideration represents: · two milestone payments totalling $11 million, are payable, at our option, in cash or in Ordinary Shares valued at $0.38 per share, the 10-day volume weighted average closing price of our ADSs on the Nasdaq Capital Market on December 4, 2007 (the “Closing Price (subject to an adjustment reducing the number of shares payable to former Ester shareholders if our ADS closing price on such milestone date is higher than $0.76 per share): o $5 million is payable no earlier than April 5, 2008 on the achievement of certain efficacy data on completion of the ongoing Phase IIa study; and o $6 million is due on successful completion of the Phase II program supporting progression to Phase III in the United States; and · one cash milestone payment of $6 million is payable on successful completion of the Phase III program in the United States. In addition, pursuant to the Acquisition Agreement we have assumed a single digit royalty obligation on net product sales of EN101. Reverse Stock Split As described in our Report of Foreign Private Issuer on Form 6-K furnished to the SEC on December 5, 2007, we announced on December 5, 2007 that we intend to send notice of an extraordinary general meeting (“EGM”) to our shareholders at which we will seek approval for a 1 for 10 reverse stock split of our Ordinary Shares; if approval of the Ordinary Share stock split is received, our ADSs will also be reverse split on a 1 for 10 basis.It is estimated that the EGM will take place in January 2008.To maintain the listing of our ADSs on the Nasdaq Capital Market, we must maintain a minimum bid share price of the ADSs of $1.00 per share.In effecting the 1 for 10 reverse stock split, we expect the bid price of our ADSs to greatly exceed the minimum bid price requirement of $1 and thus regain and sustain compliance with the Nasdaq Capital Market’s listing requirements.We have received a delisting notice from Nasdaq (see “Risk Factors — We have received a notice from Nasdaq that our ADSs will be delisted from the Nasdaq Capital Market”) and will make an appeal to a hearing panel on the basis of the our definitive plan to regain and sustain compliance, including the planned reverse stock split. Concurrent Offering Concurrently with this offering, we are offering, by means of a separate prospectus supplement and accompanying core prospectus, (i) 16,290,900 Ordinary Shares, each Ordinary Share represented by one ADS, and (ii) S-3 warrants to purchase 8,145,446 Ordinary Shares, each Ordinary Share represented by one ADS, in each case to selected investors pursuant to a separate prospectus supplement and an accompanying core prospectus (the “Concurrent Offering”).Each unit composed of one Ordinary Share and one warrant to purchase 0.50 of one Ordinary Share will be purchased at the negotiated price of $0.33 per unit.The proceeds from the offering of such units will be to replenish cash on hand used for the Ester acquisition and for general corporate purposes, which may include making of milestone payments pursuant to the Acquisition Agreement, research and development costs and funding future acquisitions.This prospectus supplement and the accompanying core prospectus do not constitute an offer to sell or the solicitation of an offer to buy such units, which offer and solicitation shall occur only pursuant to such separate prospectus supplement and accompanying core prospectus. S-4 THE OFFERING The summary below highlights information contained elsewhere in this prospectus supplement and the accompanying core prospectus.This summary is not complete and does not contain all the information that you should consider before investing in the Debentures and the Warrants.The “Description of Units,” “Description of Debentures,” “Description of Warrants,” “Description of American Depositary Shares” and “Description of Ordinary Shares” sections of this prospectus supplement contain a more detailed description of the terms and conditions of the Units, the Debentures, the Warrants, the ADSs and the Ordinary Shares. Issuer Amarin Corporation plc. Units Offered 2,750 Units consisting of 8% Convertible Debentures due 2010 and Warrants to Purchase Ordinary Shares, each Ordinary Share represented by one ADS. Issue Price $1,000 per Unit. Ordinary Shares to be outstanding after issuance of the Warrant Shares issuable upon exercise of the Warrants offered in this offering and issuance of the Ordinary Shares and the Ordinary Shares issuable upon exercise of the warrants offered in the Concurrent Offering (excludes Ordinary Shares issuable upon conversion of the Debentures) 124,494,482 Ordinary Shares. Debentures Debentures Offered $2,750,000 aggregate principal amount of 8% Convertible Debentures due 2010. Maturity The Debentures will mature on December 6, 2010 unless earlier converted, redeemed or repurchased. Ranking The Debentures will be our senior, unsecured obligations, will rank equal in right of payment to all of our future unsecured and unsubordinated indebtedness and will be effectively subordinated to all of our future secured debt to the extent of the assets securing such indebtedness.The Debentures will limit the ability of our subsidiaries to incur indebtedness.See “Description of Debentures — Additional Covenant — Limitation on Incurrence of Subsidiary Indebtedness.”However, because they will not be guaranteed by our subsidiaries (or any other third party), the Debentures will be structurally subordinated to the indebtedness and other liabilities that our subsidiaries are permitted to incur. Indenture We will issue the Debentures under the indenture described in this prospectus supplement and a supplemental indenture thereto (together, as further supplemented or amended from time to time, the “Indenture”) each to be dated as of December6, 2007, each between us, as issuer, and Wilmington Trust Company, as trustee.See “Description of Debentures.” S-5 Interest The Debentures will bear interest at a rate of 8% per year.We will pay interest in arrears on March 31, June 30, September 30 and December 31 of each year, commencing on March 31, 2008, to the persons who are registered holders at the close of business on the March 15, June 15, September 15 and December 15 immediately preceding the applicable interest payment date.See “Description of Debentures — Interest.” Original Issue Discount The Debentures will be issued with original issue discount.U.S. holders of Debentures should be aware that they generally must include original issue discount in gross income in advance of receipt of cash attributable to that income.For more details, see “Certain U.S. Federal Income Tax Considerations.” Withholding Tax Payments on the Debentures will be subject to United Kingdom withholding tax.Holders should consult their own tax advisors regarding their eligibility for a double income tax treaty that may reduce or eliminate such withholding tax.In the event that payments on the Debentures are subject to withholding or deduction, we will not be required to pay any additional amounts with respect to such withholding or deduction.For more details, see “Taxation — UK Taxation.” Conversion Rights Holders will have the right to convert their Debentures on or after April 6, 2008 and prior to the close of business on the business day immediately preceding the maturity date, initially at a conversion rate of 2,083.33 shares per $1,000 principal amount of Debentures, which is equivalent to an initial conversion price of approximately $0.48 per share.The right of holders to convert will terminate in connection with a redemption of the Debentures.The number of shares due upon conversion will be equal to (i) (A) the aggregate principal amount of Debentures to be converted, divided by (B) 1,000, multiplied by (ii) the conversion rate in effect on the relevant conversion date (provided that we will deliver cash in lieu of fractional shares based on the closing sale price of the shares on the trading day immediately prior to the conversion date), such price subject to adjustment.See “Description of Debentures — Conversion Rights.” Mandatory Redemption Financing Redemption So long as any Debentures remain outstanding, upon completion of any equity or debt financing by us for cash, we will be required to use the net proceeds of such financing to redeem for cash (subject to certain exceptions) all outstanding Debentures at a redemption price equal to 100% of the principal amount thereof, plus any accrued and unpaid interest thereon up to but not including the redemption date.See “Description of Debentures — Mandatory Redemption — Financing Redemption.”Notwithstanding any redemption of the Debentures, the Warrants will remain outstanding. Redemption upon a Change of Control If a change of control, as defined herein, occurs, we will be required to redeem for cash all of the outstanding Debentures at a redemption price equal to 100% of the principal amount thereof, plus any accrued and unpaid interest thereon up to but not including redemption date.See “Description of Debentures — Mandatory Redemption — Redemption upon a Change of Control.”Notwithstanding any redemption of the Debentures, the Warrants will remain outstanding. S-6 Optional Redemption We have the right to redeem the Debentures for cash in whole or in part, at any time or from time to time, before April6, 2008 at a redemption price equal to 100% of the principal amount thereof, plus any accrued and unpaid interest thereon up to but not including redemption date.See “Description of Debentures — Optional Redemption.”Notwithstanding any redemption of the Debentures, the Warrants will remain outstanding. Prohibition on Debenture Holder Short Selling By accepting delivery of Debentures, unless we otherwise agree in writing in our sole discretion, each holder shall be deemed to have agreed that, so long as it or any of its affiliates holds any Debentures, neither it nor any affiliate or person acting on behalf of or pursuant to any understanding with such holder shall directly or indirectly, execute any short sales of our securities.See “Description of Debentures — Prohibition on Debenture Holder Short Selling.” Warrants Warrants Offered Warrants to purchase 2,291,666 Ordinary Shares, each Ordinary Share represented by one ADS. Warrant Shares 2,291,666 Ordinary Shares, each Ordinary Share represented by one ADS. Warrant Exercise Price $0.48 per Ordinary Share, subject to adjustment pursuant to the terms of the Warrants. Expiration December 5, 2012. Mandatory Exercise If, at any time after December 5, 2009, the volume weighted average price of the ADSs for any 20 consecutive trading day period is equal to or greater than $0.915, and through and including the date the Warrants are cancelled pursuant to this right the ADSs do not trade below the Exercise Price of the Warrants, then we at any time thereafter shall have the right, but not the obligation, within 10 trading days of the end of such 20-day period, to cancel all, but not less than all, of the unexercised Warrants. General Trading The Units will be new securities for which no active trading market currently exists.The Units will not be listed on any securities exchange or included in any automated quotation system.See “Risk Factors—The Units are each a new issue of securities, and there is no existing market for the Units.” Trading Symbol for Our ADSs Our ADSs are traded on the Nasdaq Capital Market, the principal trading market for our securities, under the symbol “AMRN”. Governing Law The Indenture and the Debentures will be governed by the laws of the State of New York, and the Warrants and the Warrant Shares will be governed by the laws of England and Wales. S-7 Use of Proceeds This offering is being made in connection with our acquisition of Ester.See “Recent Developments — Acquisition of Ester” and “Use of Proceeds.”We expect that the net proceeds from the sale of the Units and all Warrant Shares offered hereby will be approximately $3.6 million, after fees, commissions and expenses; such amount represents approximately $2.5 million in net proceeds that we expect to receive from sale of the Units and approximately $1.1 million in net proceeds that we would receive from the sale of the Warrant Shares assuming that all Warrant Shares issuable upon exercise of the Warrants are issued and sold. Risk Factors You should carefully consider the information set forth under the heading “Risk Factors” in this prospectus supplement, as well as the other information contained or incorporated by reference in this prospectus supplement and the accompanying core prospectus, before making a decision to invest in the Units or the Warrant Shares. S-8 RISK FACTORS Investing in the Units and the Warrant Shares involves risks, including risks relating to our ADSs and Ordinary Shares.You should carefully consider the risks described below as well as those set forth in our Report of Foreign Issuer on Form 6-K furnished to the SEC on May 9, 2007, which is incorporated herein by reference.The risks and uncertainties described in this section are not the only ones that we face.Additional risks and uncertainties not presently known to us or that we currently believe to be immaterial may also adversely affect our business.If any of the risks and uncertainties develop into actual events, our business, financial condition and results of operations could be materially and adversely affected.In such an instance, the trading price of the Units or the Warrant Shares could decline, and you might lose all or part of your investment. Risks Related to the Company In addition to those risks set forth in our Report of Foreign Issuer on Form 6-K furnished to the SEC on May 9, 2007, which is incorporated herein by reference, our company is subject to the risks set forth below. We have received a notice from Nasdaq that our ADSs will be delisted from the Nasdaq Capital Market. On June 6, 2007, we received a notice from Nasdaq that we had failed to meet the $1 minimum bid price requirement for a period of 30 consecutive business days required by Nasdaq Rule 4320.The notice stated that if we did not regain compliance by December 3, 2007, then the staff of Nasdaq would determine whether we meet the Nasdaq Capital Market initial listing criteria in Marketplace Rule 4320(e), except for the minimum bid price requirement.We received a notice on December 4, 2007 from the Nasdaq Stock Market indicating that we are not in compliance with the $1.00 minimum bid requirement for continued listing and, as a result, our ADSs are subject to delisting, unless we request a hearing by December 11, 2007 in accordance with the Nasdaq Marketplace Rules. We intend to request an appeal hearing prior to December 11, 2007 with the Nasdaq Listing Qualification Panel to review the delisting determination. There can be no assurance that the Panel will grant our request for continued listing. If the Panel denies the request, our ADSs will be delisted. The hearing date will be determined by Nasdaq and should occur within 45 calendar days from the request for hearing. Our hearing request will ‘stay’ the delisting of our ADSs pending the Panel’s decision. At the hearing, we will be required to provide a plan to regain compliance with the minimum bid price requirement, which will include our plan to seek shareholder approval for the reverse stock split in order to exceed the minimum bid price requirement. Our indebtedness after the completion of the offering could adversely affect our financial condition and our ability to respond to changes in our business. We will have debt service obligations following the completion of this offering.These debt obligations could have significant negative consequences, including, but not limited to: · increasing our vulnerability to general adverse economic and industry conditions; · limiting our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions or other business purposes; · limiting our flexibility to plan for, or react to, changes in our business and the industry in which we compete; · placing us at a possible disadvantage to competitors with fewer debt obligations and competitors that have better access to capital resources; and · requiring us to dedicate a substantial portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow to fund working capital expenditures, research and development efforts and other general corporate purposes. S-9 We may incur additional indebtedness. The indenture governing the Debentures will not prohibit us from incurring substantial additional indebtedness in the future.Any such additional indebtedness that is permitted to be secured would be effectively senior to the Debentures to the extent of the assets securing such indebtedness.The Debentures will limit the ability of our subsidiaries to incur indebtedness.See “Description of Debentures —
